DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9 and 14015 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US20140120738).
Regarding claim 1, Jung discloses a method for depositing a gap fill material (paragraph 0345), the method comprising exposing a substrate surface comprising at least one feature to a germane precursor and a first oxidant to deposit a gap fill material comprising germanium oxide within the at least one feature, the at least one feature having an opening width and extending a depth into the substrate (a germanium precursor reads on a germane precursor, an oxygen precursor reads on a first oxidant, Figs. 6A-6C; gap or trench reads on a feature having an opening width and extending a depth into the substrate, paragraph 0345), wherein the substrate surface is exposed to the first oxidant constantly and the germane precursor intermittently (Figs. 6A-6C).  It is noted that claim 1 is drawn to a method claim, and the limitation “the gap fill material having substantially no voids nor seam” in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 3, Jung discloses wherein the ratio between the depth and the opening width is 2.5 (AR=2.5, paragraph 0366), which is within the range recited in the instant claim.
Regarding claim 7, Jung discloses wherein the first oxidant comprises oxygen gas (paragraph 0092).
Regarding claim 9, Jung discloses wherein the method is performed without the use of plasma (paragraphs 0210-0216 and Fig. 6C).
Regarding claim 14, Jung discloses wherein the germane precursor has a duty cycle of less than or equal to 33% (paragraph 0353).
Regarding claim 15, Jung discloses exposing the substrate surface to a second oxidant while the germane precursor is not flowing (paragraph 0092 and Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Jung et al. (US 20140120738) as applied to claim 1 above.
Regarding claim 2, Jung is silent about wherein the opening width is in a range of 15 nm to 30 nm.  However, Jung discloses that the method is used for gap filling and trench filling (paragraph 0345).  Gaps or trenches with opening width in a range of 15 nm to 30 nm are common in semiconductor device structures.  
Regarding claim 8, Jung is silent about wherein the ratio of first oxidant to germane precursor is in a range of 10 to 50.  However, Jung teaches that the ratio of the first oxidant (oxygen precursor) to the germanium precursor may be selected to obtain a desired composition of germanium oxide in the deposited thin film (paragraph 0096). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the ratio of first oxidant to germane precursor (a result-effective variable) to achieve desirable composition of germanium oxide in the deposited film, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 10, Jung discloses wherein the method is performed at a pressure in a range of 1 mTorr to 375 Torr (0.1 Pa top 50000 Pa, paragraph 0284), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 11, Jung discloses wherein the substrate is maintained at a temperature of about or below 650 °C (paragraph 0059), which encompasses the range recited in the instant claim.  
Regarding claim 12, Jung is silent about wherein the gap fill material comprises an atomic ratio of germanium to oxygen in a range of 0.5 to 1.  However, Jung teaches that the ratio of the first oxidant (oxygen precursor) to the germanium precursor may be selected to obtain a desired composition of germanium oxide in the deposited thin film (paragraph 0096). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the ratio of the first oxidant to germane precursor (a result-effective variable) to achieve desirable composition of germanium oxide in the deposited film, including a composition in the range as recited in the instant claim, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20140120738) as applied to claim 1 above, in view of Lee et al. (US20150076558).
Regarding claim 4, Jung is silent about wherein the germane precursor comprises germane (GeH4).  However, Jung discloses that different Ge precursors including Ge precursors that are tetravalent can be used in the ALD process (paragraph 0311).  In addition, Lee teaches that germane (GeH4) is a known tetravalent Ge-precursor used in a vapor deposition process including ALD (paragraphs 0032 and 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use germane (GeH4) as taught by Lee for the germanium precursor in the method of Jung, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 5, Lee discloses that wherein the germane precursor further comprises hydrogen gas (H2) (the germanium based precursor includes at least one of GeH4 and GeH4 diluted in H2, paragraph 0050).
Regarding claim 6, Jung in view of Lee is silent about wherein the ratio of hydrogen gas to germane is in a range of 5 to 20.  However, Lee teaches that H2 is used as a diluent for providing germanium precursor (paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the ratio of hydrogen gas to germane (a result-effective variable determining the amount of the precursor in the diluted gas) to achieve desirable amount of the germanium precursor for the deposition process.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Claims 16-17 are rejected under 35 U.S.C. 103 as being obvious over Jung et al. (US 20140120738) as applied to claim 15 above.
Regarding claim 16, Jung is silent about wherein the first oxidant consists essentially of N2O and the second oxidant consists essentially of O2.  However, Jung discloses that the first oxidant consists essentially of ozone and the second oxidant consists essentially of O2 (mixture of ozone and molecular oxygen, paragraph 0092).  Jung further teaches that ozone and N2O (NOx, wherein x=2) are two examples of reactive species of oxygen (paragraph 0343).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute N2O, which is a known equivalent of O3 as taught by Jung, for O3 in the mixture of mixture of ozone and molecular oxygen, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 17, Jung is silent about wherein the gap fill material comprises an atomic ratio of germanium to oxygen in a range of 0.2 to 0.5.  However, teaches that the ratio of the first oxidant (oxygen precursor) to the germanium precursor may be selected to obtain a desired composition of germanium oxide in the deposited thin film (paragraph 0096). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the ratio of first oxidant to germane precursor (a result-effective variable) to achieve desirable composition of germanium oxide in the deposited film, including a composition in the range as recited in the instant claim, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Jung et al. (US 20140120738).
Regarding claim 18, Jung discloses a method for depositing a gap fill material (paragraph 0345), the method comprising exposing a substrate surface comprising at least one feature to a constant flow of a first oxidant and an alternating flow of a germane precursor and a second oxidant to deposit a gap fill material comprising germanium oxide within the at least one feature, the at least one feature having an opening width and extending a depth into the substrate (an oxygen gas reads on a first oxidant, which is flowing throughout the ALD cycle, paragraph 0064; germanium precursor reads on a germane precursor, oxygen reactant reads on a second oxidant, paragraphs 0061 and 0066; gap or trench reads on a feature having an opening width and extending a depth into the substrate, paragraph 0345), the germane precursor and the second oxidant each having a duty cycle overlaps with the range as recited in the instant claim (0.2-1 second for germane precursor pulse, paragraph 0063; 0.3 to 1 second for the purge after the first precursor pulse, paragraph 0065; 0.5 to 2 second for the second oxidant pulse, paragraph 0068; 0.1 to 0.5 second for the purge after the second oxidant, paragraph 0070).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 19, Jung discloses wherein the first oxidant consists essentially of N2O and the second oxidant consists essentially of O2 (paragraphs 0064 and 0066).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-7, 9-12 and 14-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 9-17 and 19-20 of copending Application No. 17/119,655 (hereinafter, ‘655).  
Regarding claim 1, ‘655 claims a method comprising exposing a substrate surface comprising at least one feature to a germane precursor and a first oxidant to deposit a gap fill material comprising germanium oxide within the at least one feature, the at least one feature having an opening width and extending a depth into the substrate (claim 1), wherein the substrate surface is exposed to the first oxidant constantly and the germane precursor intermittently (claim 13).  ‘655 has two differences from the instant claim: (1) the preamble of ‘655 claims the method is for “depositing a super-conformal film”, while the current application claims the method is for “depositing a gap fill material”; and (2) claim 1 of ‘655 recites “the super-conformal film having a first thickness on the sidewalls greater than a second thickness on the substrate surface outside of the feature”, while claim 1 of the current application recites “the gap fill material having substantially no voids nor seam”.  However, actives steps of the claims in two applications are the same.  It would have been obvious for one of ordinary skill in the art to apply the active steps of ‘655 to a longer time in order to obtain a gap fill material having substantially no voids nor seam from super-conformal film having a first thickness on the sidewalls greater than a second thickness on the substrate surface outside of the feature, as taught by Figures 2-3 of both applications.  Additionally, it is noted that claim 1 is drawn to a method claim, and the limitation “the gap fill material having substantially no voids nor seam” in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 3, ‘655 claims wherein the ratio between the depth and the opening width is in a range of 2 to 10 (claim 3).  
Regarding claim 4, ‘655 claims wherein the germane precursor comprises germane (GeH4) (claim 4).  
Regarding claim 5, ‘655 claims wherein the germane precursor further comprises hydrogen gas (H2) (claim 5).  
Regarding claim 6, ‘655 claims wherein the ratio of hydrogen gas to germane is in a range of 5 to 20 (claim 6).  
Regarding claim 7, ‘655 claims wherein the first oxidant comprises one or more of nitrous oxide (N2O), oxygen gas (O2), ozone (O3) or water (H2O) (claim 7).  
Regarding claim 9, ‘655 claims wherein the method is performed without the use of plasma (claim 9).  
Regarding claim 10, ‘655 claims wherein the method is performed at a pressure in a range of 100 Torr to 500 Torr (claim 10).  
Regarding claim 11, ‘655 claims wherein the substrate is maintained at a temperature in a range of 400 °C to 600 °C (claim 11).  
Regarding claim 12, ‘655 claims wherein the gap fill material comprises an atomic ratio of germanium to oxygen in a range of 0.5 to 1 (claim 12).  
Regarding claim 14, ‘655 claims wherein the germane precursor has a duty cycle of less than or equal to 33% (claim 14).  
Regarding claim 15, ‘655 claims exposing the substrate surface to a second oxidant while the germane precursor is not flowing (claim 15).  
Regarding claim 16, ‘655 claims wherein the first oxidant consists essentially of N2O and the second oxidant consists essentially of O2 (claim 16).  
Regarding claim 17, ‘655 claims wherein the gap fill material comprises an atomic ratio of germanium to oxygen in a range of 0.2 to 0.5 (claim 17).  
Regarding claim 18, ‘655 claims a method comprising exposing a substrate surface comprising at least one feature to a constant flow of a first oxidant and an alternating flow of a germane precursor and a second oxidant to deposit a gap fill material comprising germanium oxide within the at least one feature, the at least one feature having an opening width and extending a depth into the substrate, the germane precursor and the second oxidant each having a duty cycle of less than or equal to 25% (claim 19).  ‘655 has two differences from the instant claim: (1) the preamble of ‘655 claims the method is for “depositing a super-conformal film”, while the current application claims the method is for “depositing a gap fill material”; and (2) claim 19 of ‘655 recites “the super-conformal film having a first thickness on the sidewalls greater than a second thickness on the substrate surface outside of the feature”, while claim 18 of the current application recites “the gap fill material having substantially no voids nor seam”.  However, actives steps of the claims in two applications are the same.  It would have been obvious for one of ordinary skill in the art to apply the active steps of ‘655 to a longer time in order to obtain a gap fill material having substantially no voids nor seam from super-conformal film having a first thickness on the sidewalls greater than a second thickness on the substrate surface outside of the feature, as taught by Figures 2-3 of both applications.  Additionally, it is noted that claim 1 is drawn to a method claim, and the limitation “the gap fill material having substantially no voids nor seam” in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 19, ‘655 claims wherein the first oxidant consists essentially of N2O and the second oxidant consists essentially of O2 (claim 20).  
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713